Action by the infant plaintiff to recover damages for personal injuries sustained on premises controlled by respondent, and by his mother, a tenant, to recover for medical expenses and loss of services. Judgment reversed on the law and a new trial granted, with costs to the appellants to abide the event. There was a question of fact for the jury and the direction of a verdict for the defendant-respondent at the close of the evidence was error. (McDonald v. Metropolitan Street R. Co., 167 N. Y. 66; Lee v. City Brewing Corporation, 279 id. 380.) The jury could have found that the respondent owed to the plaintiffs the duty to keep the workroom in a reasonably safe condition. Hagarty, Carswell, Adel and Close, JJ., concur; Lazansky, P. J., concurs in result.